
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.8


EMPLOYMENT AGREEMENT

        THIS EMPLOYMENT AGREEMENT (the "Agreement") is made this 15th day of
May, 2008, by and between MTR Gaming Group, Inc. ("MTR" or the "Company"),
having an address of State Route 2, South, Chester, West Virginia 26034, and
David Hughes, having an address of c/o MTR Gaming Group, Inc., State Route 2
South, Chester, WV 26034 ("Executive").

        WHEREAS, Executive is currently an at-will employee of the Company
serving as Executive Vice President of Strategic Operations.

        WHEREAS, the Company wishes to employ Executive as Corporate Executive
Vice President and CFO of MTR Gaming and further wishes to enter into an
agreement with Executive in order to afford Executive certain long-term benefits
as well as to reflect the terms and conditions of Executive's employment
relationship to the Company.

        NOW THEREFORE, the parties, in reliance upon the mutual promises and
covenants herein contained, do hereby agree as follows:

        1.     Term.    The Company hereby agrees to employ Executive, and
Executive agrees to serve the Company, in the capacity indicated above for a two
year period commencing on May 15, 2008 (the "Employment Date"), and ending on
May 15, 2010.

        2.     Duties and Services.    During the Period of Employment,
Executive agrees to serve the Company as its Corporate Executive Vice President
and CFO of MTR Gaming, and in such other office of MTR and/or its Affiliates to
which Executive may be elected or appointed, and to perform such other
reasonable and appropriate duties as may be requested of Executive by the
President and CEO of the Company (the "CEO"), in accordance with the terms
herein set forth. Executive shall devote such of his/her time, energy and skill
during regular business hours to the business and affairs of the Company and its
Affiliates and to the promotion of their interests as is required.. Executive
shall report directly to and shall be subject to the direction of the Company's
Chief Executive Officer. Executive shall perform those duties customarily
performed by the Chief Financial Officer of a publicly traded corporation,
including but not limited to assuming primary responsibility for the Company's
reporting and disclosure requirements imposed by the Securities and Exchange
Commission and Nasdaq.

        3.     Compensation.

        (a)   Base Salary.    The base salary of the Executive for services
pursuant to the terms of this Agreement shall be $390,000.00 per year, payable
in bi-monthly installments or on such other terms as may mutually be agreed upon
by the Company and Executive. Executive's base salary shall be subject to an
automatic cost-of-living increase of five percent (5%) on the first of January
each year of this Agreement, and shall be subject to periodic increase by the
Company's Compensation Committee in its sole discretion.

        (b)   Discretionary Cash Bonus.    Executive shall be entitled to
periodic cash bonuses of at minimum 10% of base pay payable on January 1 of each
year with the ability to earn additional discretionary bonuses at the sole
discretion of the Company's Compensation Committee.

        (c)   Benefit Plans and Fringe Benefits.    Executive shall receive such
employment fringe benefits and shall be entitled to participate in other
employee benefit plans, including without limitation any health insurance,
pension plan, profit-sharing plan, savings plan, life insurance and disability
insurance plans and the like made available by the Company now or in the future
to its executives as the Company's Compensation Committee may periodically award
in its discretion based on the

1

--------------------------------------------------------------------------------






Executive's performance, subject to and on a basis consistent with the terms,
conditions and overall administration of such benefit plans.

        (d)   Long Term Incentives.    As soon as practicable after the date of
execution of this Agreement, the MTR will grant to Executive non-qualified
options to purchase 30,000 shares of MTR's common stock. The exercise price of
those options will be the Nasdaq Official Close Price of the stock on the date
of grant. The 30,000 options shall be fully vested upon grant.

        (e)   Automobile Allowance.    During the Period of Employment,
Executive shall be entitled to $700 per month toward the lease or purchase,
insurance and maintenance of an automobile.

        (f)    Vacation.    Executive shall be entitled to five (5) weeks of
paid vacation annually to be taken at a time or times mutually satisfactory to
Executive and the Company. Accrued vacation time not utilized by Executive due
to business commitments may be carried over to the following year (provided,
however, that Executive shall not in any event utilize more than six weeks of
vacation in any twelve month period) or paid to Executive at the end of the year
as additional compensation at Executive's election.

        (g)   Expenses.    All travel and other expenses incident to the
rendering of services by Executive hereunder, including the expenses associated
with gaming licensing in any state in which the Company or one of its affiliates
requests Executive to become licensed, shall be paid by the Company. The Company
shall also provide Executive a Company cellular telephone, or, at the Company's
election, reimburse Executive for the cost of a cellular phone and monthly
service charges maintained by Executive. If any such expenses are paid in the
first instance by Executive, the Company shall reimburse him/her therefore on
presentation of the appropriate documentation required by the Internal Revenue
Code of 1986, as amended (the "Code"), or Treasury Regulations promulgated
thereunder, or otherwise required under the Company's policy with respect to
such expenses.

        (h)   Working Facilities.    The Company shall provide Executive with an
office, secretarial, administrative and other assistance, and such other
facilities and services as shall be suitable to his/her position and appropriate
for the performance of his/her duties.

        4.     Early Termination.

        (a)   This Agreement will terminate automatically, and neither party
shall have any further obligations or duties under this Agreement, in the event
that state regulatory authorities find Executive unsuitable to hold the position
provided herein, except for obligations accrued under Section 3(a) and 3(b) as
of the date of termination.

        (b)   Notwithstanding the provisions of Section 2 hereof, Executive may
be discharged by the Company for Cause (as defined in Section 4(d) hereof), in
which event the Period of Employment hereunder shall cease and terminate and
neither party shall have any further obligations or duties under this Agreement,
except for obligations accrued under Section 3(a) and 3(b) as of the date of
termination. In addition, the Period of Employment shall cease and terminate
upon the earliest to occur of the following events: (i) the death of Executive
or (ii) at the election of the CEO (subject to the Americans With Disabilities
Act), the inability of Executive by reason of physical or mental disability to
continue the proper performance of his duties hereunder for a period of 180
consecutive days. Upon termination of the Period of Employment as a result of
the Executive's death or disability, in consideration for Executive or his and
beneficiaries releasing the Company from any claims, damages or causes of
action, the Company shall pay to Executive or his estate, as the case may be, a
lump sum amount equal to the greater of (i) the base salary described in
Section 3(a) hereof for the remaining term of the Agreement, or (ii) the amount
of base salary to which Executive would have been entitled to receive for the
one (1) year following his/her death or disability.

2

--------------------------------------------------------------------------------



        (c)   In the event Executive is discharged by the Company other than for
the reasons set forth in Paragraph 4(b) above, Executive shall have no further
obligations or duties under this Agreement. In the event of termination of the
Period of Employment pursuant to the preceding sentence, unless such termination
is in connection with a change in control of the Company or a sale of all or
substantially all of the assets of MTR Gaming Group, Inc. (individually or
collectively, a "Change in Control") (in which case Executive's severance will
be as set forth in the following sentence of this Paragraph 4(c), in
consideration for Executive or his and beneficiaries releasing the Company from
any claims, damages or causes of action, the Company shall continue to pay
Executive the entire compensation otherwise payable to him/her under the
provisions of Section 3 hereof for the otherwise remaining Period of Employment
but not less than one year of base pay salary as defined in Section 3(a) without
any duty on the part of Executive to migrate such payments; provided, however,
that if Executive should die prior to the end of such period, the provisions of
Section 4(b) hereof shall be applicable as though Executive's employment
hereunder had not been so terminated. In the event of a Change in Control, then
the Company shall pay Executive severance in an amount of two years of base
salary as defined in Section 3(a), without any duty on the part of the Executive
to mitigate such payments, in consideration for a mutual release from any
further obligations of either party hereunder. The payment for change in control
would be payable in two equal installments with the first installment paid upon
an executed agreement resulting in a change in control of MTR Gaming and the
second installment paid at or prior to closing. If the Current CEO of MTR Gaming
ceases to serve in his current capacity or the executive reporting line of
authority is changed such that Executive no longer reports directly to the CEO,
then Executive shall have the right to resign from his position upon 90 days
written notice and shall be immediately entitled to a severance amounting to one
times his base pay as outlined in section 3(a) of this agreement; provided,
however Executive must deliver such notice within ten (10) days after the
occurrence of the event triggering such notice..

        (d)   For purposes of this Section 4, the term "Cause" shall mean
(i) conviction of a felony, (ii) embezzlement or misappropriation of funds or
property of the Company or any of its affiliates (the "Affiliates"),
(iii) Executive's consistent refusal to substantially perform, or willful
misconduct in the substantial performance of, his duties and obligations
hereunder; (iv) Executive's engaging in activity that the CEO determines in his
reasonable judgment would result in the suspension or revocation of any video
lottery, pari-mutuel, or other gaming license or permit held by MTR or any of
its subsidiaries; or (v) a determination by any state gaming regulatory agency
that Executive is not suitable to hold his position or otherwise to participate
in a gaming enterprise in the state in question.

        5.     Confidentiality and Non-Competition.

        (a)   The Company and Executive acknowledge that the services to be
performed by Executive under this Agreement are unique and extraordinary and, as
a result of such employment, Executive will be in possession of confidential
information and trade secrets (collectively, "Confidential Material") relating
to the business practices of the Company and its Affiliates. Executive agrees
that he will not, directly or indirectly, (i) disclose to any other person or
entity either during or after his employment by the Company or (ii) use, except
during his employment by the Company in the business and for the benefit of the
Company or any of its Affiliates, any Confidential Material acquired by
Executive during his employment by the Company, without the prior written
consent of the Company or otherwise than as required by law or any rule or
regulation of any federal or state authority. Upon termination of his employment
with the Company for any reason, Executive agrees to return to the Company all
tangible manifestations of Confidential Materials and all copies thereof, not to
disparage the Company, and for a period of one year from the date of such
termination not to solicit for employment or hire any employee of the Company.
All programs, ideas, strategies, approaches, practices or inventions created,
developed, obtained or

3

--------------------------------------------------------------------------------



conceived of by Executive during the term hereof by reason of his engagement by
the Company, shall be owned by and belong exclusively to the Company, provided
that they are related in any manner to the Company's business or that of any of
its Affiliates. Executive shall (i) promptly disclose all such programs, ideas,
strategies, approaches, practices, inventions or business opportunities to the
Company, and (ii) execute and deliver to the Company, without additional
compensation, such instruments as the Company may require from time to time to
evidence its ownership of any such items.

        (b)   Executive agrees that during the term of employment he will not
become a stockholder, director, officer, employee or agent of or consultant to
any corporation, or member of or consultant to any partnership or other entity,
or engage in any business as a sole proprietor or act as a consultant to any
such entity, or otherwise engage, directly or indirectly, in any enterprise, in
each case which competes with any business or activity engaged in, or known by
Executive to be contemplated to be engaged in, by the Company or any of its
Affiliates within one hundred (100) miles of any location in which the Company
or any affiliates does business or in which Executive has knowledge that the
Company or any of its Affiliates contemplates doing business; provided, however,
that competition shall not include the ownership (solely as an investor and
without any other participation in or contact with the management of the
business) of less than five percent (5%) of the outstanding shares of stock of
any corporation engaged in any such business, which shares are regularly traded
on a national securities exchange or in an over-the-counter market.

        (c)   Executive agrees that for a period of one (1) year from date of
his separation from employment for any reason, other than in connection with a
change in control of the company or change in the reporting line of authority as
set forth in Section 4(c) he will not accept employment as an executive with any
racetrack or casino within (50) miles of any racetrack or casino owned or
operated by the company or its affiliates.

        (d)   Executive agrees that the remedy at law for any breach by him/her
of this Section 5 will be inadequate and that the Company shall be entitled to
injunctive relief.

        6.     General.    This Agreement is further governed by the following
provisions:

        (a)   Notices.    Any notice or other communication required or
permitted to be given hereunder shall be made in writing and shall be delivered
in person, by facsimile transmission or mailed by prepaid registered or
certified mail, return receipt requested, addressed to the parties at the
address stated above or to such other address as either party shall have
furnished in writing in accordance with this Section. Such notices or
communications shall be effective upon delivery if delivered in person or by
facsimile and either upon actual receipt or three (3) days after mailing,
whichever is earlier, if delivered by mail.

        (b)   Parties In Interest.    This Agreement shall be binding upon and
insure to the benefit of Executive and his and beneficiaries, and it shall be
binding upon and inure to the benefit of the Company and any corporation
succeeding to all or substantially all of the business and assets of the Company
by merger, consolidation, purchase of assets or otherwise.

        (c)   Arbitration.    Any disputes arising under the terms of the
Agreement shall be settled by binding arbitration between the parties in the
Weirton/Chester, West Virginia area in a proceeding held under the rules of the
American Arbitration Association. In such proceeding, each party shall choose
one arbitrator and the two so chosen shall choose a third arbitrator. The vote
of two of the arbitrators shall be sufficient to determine an award. Arbitration
proceedings shall be commenced within thirty (30) days from the date of the
claimant's request for arbitration to the other party. Notwithstanding anything
herein to the contrary, the arbitrators shall have no authority to grant either
party any consequential, incidental, punitive or special damages.

4

--------------------------------------------------------------------------------



        (d)   Entire Agreement.    This Agreement supersedes any and all other
agreements, either oral or in writing, between the parties hereto with respect
to the employment of Executive by the Company and contains all of the covenants
and agreements between the parties with respect to such employment in any manner
whatsoever. Any modification of this Agreement will be effective only if it is
in writing signed by the parties.

        (e)   Governing Law.    This Agreement shall be governed by and
construed in accordance with the laws of the State of West Virginia without
giving effect to the choice of law or conflicts of law rules and laws of such
jurisdiction.

        (f)    Severability.    In the event that any term or condition
contained in this Agreement shall for any reason be held by a court of competent
jurisdiction to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other term or
condition of this Agreement, but this Agreement shall be construed as if such
invalid or illegal or unenforceable term or condition had never been contained
herein.

        (g)   No Breach.    Executive warrants and represents to the Company
that neither his entering nor performing this Agreement will violate the terms
of any contract or covenant to which Executive is a party or by which he is
bound.

        (h)   Indemnification.    The Company shall indemnify, defend and hold
the Executive harmless, to the extent permitted by law, including the payment of
reasonable attorneys' fees, if the Company does not directly provide Executive's
defense, from and against any and all civil claims made by anyone, including,
but not limited to, a corporate entity, company, other employee, agent, patron
or member of the general public with respect to any claims that assert as a
basis, any acts, omissions or other circumstances involving the performance of
Executive's employment duties hereunder unless such claim is finally determined
by a court of competent jurisdiction to arise from Executive's gross negligence
or willful, intentional and/or wanton act.

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year first above written.

    MTR Gaming Group, Inc.
 
 
By:
 
/s/ Edson R. Arneault     Its:  

--------------------------------------------------------------------------------

President and CEO
 
 
 
 
/s/ David Hughes


--------------------------------------------------------------------------------

David Hughes

5

--------------------------------------------------------------------------------



MTR GAMING GROUP, INC.

ACKNOWLEDGEMENT OF GRANT OF OPTIONS

May    , 2008

TO: David Hughes

        In connection with your new employment contract with MTR Gaming
Group, Inc. or one of its subsidiaries ("MTR") (to which this acknowledgement is
attached), the Compensation Committee of the Board of Directors of MTR has on
this date granted you options to purchase 30,000 share of MTR's common stock
(the Option Shares).

        Consistent with SEC and Nasdaq rules, the exercise price to be paid for
the purchase of each of the Option Shares will be the Nasdaq Official Close
Price of a share of MTR's common stock on this date.

        The options are fully vested and will be exercisable for a term of
10 years from the date of grant subject to other terms that will be set forth in
a non-qualified employee stock option agreement to be executed between you and
MTR in the near future and option plan from which the options were granted.

        Please sign below to acknowledge that we have informed you of the grant
of options and the basic terms thereof.

    Acknowledged By:
 
 
/s/ David Hughes


--------------------------------------------------------------------------------

    Name:   David Hughes     Title:   Executive Vice President and CFO

Date: May 15, 2008

6

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.8

